[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1540

                       WILLIAM ROBERTS,

                    Plaintiff, Appellant,

                              v.

       KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Selya and Boudin, Circuit Judges.



     Maria Medeiros Wall on brief for appellant.
     Margaret E. Curran, United States Attorney, Anthony C.
Digioia, Assistant United States Attorney, and Wayne G. Lewis,
Assistant   Regional  Counsel,   Region  I,   Social  Security
Administration, on brief for appellee.




                      December 28, 2000
              Per Curiam.                   After carefully considering the

record and briefs on appeal, we affirm the Commissioner’s

decision for substantially the reasons developed below.

              A few issues bear mention.                          The claimant argues

that he had a spinal disorder listed under 20 C.F.R. Pt. 404,

Subpt. P, App. 1, 1.05C (other vertebrogenic disorders).                                   In

addition      to     a   primary,           vertebrogenic           disorder,       such    a

disorder required the simultaneous presence, over a period

of    at    least    three       months,          of    pain,      muscle     spasm,      and

significant         limitation         of     motion         in    the   spine;     and    an

appropriate radicular distribution of significant motor loss,

with muscle weakness and sensory and reflex loss.                               20 C.F.R.

Pt.    404,    Subpt.      P,        App.    1,    1.05C.         Although    the     record

contains evidence that the claimant periodically displayed

such       symptoms,       it    does        not       establish,        or   compel      the

inference,          that        he     possessed          all       of    the     symptoms

simultaneously           and     for    the       required        period.       The    ALJ’s

finding,        then,      was       supported          by    substantial       evidence.

Rodriguez v. Secretary of Health and Human Services, 647 F.2d
218, 222 (1st Cir. 1981)(substantial evidence may support a

finding even if the record contains evidence that would also


                                              -2-
support a contrary finding, if a reasonable mind reviewing

the record as a whole could accept the evidence as confirming

the finding).

           The claimant also argues that the Commissioner

should have given controlling or significant weight to his

treating     physician’s   opinion   that   he   had    the   listed

condition.      Such an opinion is not, however, a medical

opinion entitled to deference, but a conclusion on an issue

reserved for the Commissioner.       20 C.F.R. 404.1527(e)(2).

Moreover, the opinion was at odds with other medical evidence

in the record, including the physician’s own findings.            20

C.F.R. 404.1527(d).

           Finally, the claimant argues that the ALJ erred in

refusing to consider chiropractic records.             The claimant

misreads the opinion.      The ALJ stated only that he refused

to credit the chiropractor’s conclusion that the claimant was

totally disabled.      Again, this issue is reserved for the

Commissioner.     20 C.F.R. 404.1527(e)(2).      Moreover, as the

ALJ stated, the chiropractor’s opinion was not supported by

the record.

           Affirmed.   Loc. R. 27(c).




                               -3-